Citation Nr: 1019559	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  09-00 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  What evaluation is warranted for adult maladjustment 
disorder from August 1, 1944 to October 2, 1959?

2.  Entitlement to a rating in excess of 30 percent for 
conversion-type psychoneurosis with headaches and vasomotor 
instability from October 3, 1959 to January 3, 1988.

3.  Entitlement to a rating in excess of 30 percent for 
conversion-type psychoneurosis with headaches and vasomotor 
instability from January 4, 1988 to March 8, 1994.

4.  Entitlement to an effective date earlier than March 22, 
1994 for the grant of total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney



ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June to August 1935 
and from September 1942 to July 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1994, November 2002, and August 
2008 rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The 
Board, in some manner or other, has addressed these issues in 
October 1996, September 2001, September 2003, August 2005, 
May 2007, and October 2009.

The procedural history of this case is long and complex.  In 
a Veterans Administration Adjudication Form 526, received by 
VA on August 12, 1944, the Veteran sought entitlement to 
service connection for "[n]erves in throat controlling heart 
have been injured and claimant is unable to have any 
strenuous physical activity.  Claimant's nervous system has 
been affected until he is unable to concentrate for any 
period of time."

In an August 1944 rating decision, VA granted entitlement to 
service connection for both carotid sinus syndrome and 
migraine, and assigned 30 and 20 percent ratings, 
respectively.  Significantly, in light of the Board's May 
2007 finding that there was an unadjudicated claim of 
entitlement to service connection for a psychiatric disorder 
presented in August 1944, the August 1944 rating decision 
also denied entitlement to that benefit sub silentio.  
Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005).  The 
Veteran did not appeal, and that decision is final.  
38 U.S.C.A. § 7104 (West 2002).

An August 1959 rating decision recharacterized the service-
connected "migraine and hypersensitive carotid sinus" as a 
"psychoneurosis conversion type with headache and vasomotor 
instability."  The rating decision assigned a single 30 
percent rating from October 3, 1959.  The Veteran appealed, 
and in March 1960, the Board denied the appeal.  That Board 
decision is final.  38 U.S.C.A. § 7104.

An August 1994 RO decision denied claims of entitlement to an 
evaluation in excess of 30 percent for conversion-type 
psychoneurosis, with headaches and vasomotor instability and 
for a total disability evaluation based on individual 
unemployability.  The Veteran thereafter perfected timely 
appeals.  The Board, in October 1996, remanded those two 
claims.

In September 2001, the Board denied entitlement to an 
increased rating in excess of 30 percent for conversion-type 
psychoneurosis, with headaches and vasomotor instability; and 
remanded the claim of entitlement to total disability 
evaluation based on individual unemployability due to service 
connected disorders.  

A July 2002 rating decision determined that the August 1944 
rating decision, which granted entitlement to service 
connection and separate evaluations for carotid sinus 
syndrome and migraine headaches, but did not grant service 
connection for a psychoneurosis, was not clearly and 
unmistakably erroneous.

A November 2002 rating decision granted entitlement to a 
total disability evaluation based on individual 
unemployability due to service connected disorders, effective 
March 22, 1994.

In September 2003, the Board found that the August 1944 
rating decision never adjudicated the question of entitlement 
to service connection for a psychoneurosis.  Hence, the Board 
found that a question of clear and unmistakable error was not 
presented.  The appellant appealed to the United States Court 
of Appeals for Veterans Claims (Court).

The Board, in August 2005, remanded a claim of entitlement to 
an effective date earlier than March 22, 1994, for the grant 
of TDIU.  

The Court, as part of a May 2006 decision, vacated and 
remanded the Board's September 2003 decision relative to its 
findings concerning clear and unmistakable error in the 
August 1944 RO decision.  The Court directed the Board to 
first consider whether the appellant had presented a claim of 
entitlement to service connection for a psychoneurosis in his 
August 1944 submissions that to date remained unadjudicated.

In a May 2007 decision, the Board found that the Veteran's 
August 1944 claim "reasonably" raised a claim for 
psychoneurosis.  The Board also recharacterized the increased 
rating claim.

In July 2007, the RO denied entitlement to service connection 
for conversion-type psychoneurosis, stemming from an August 
1944 claim.  The Veteran thereafter perfected an appeal.

In a July 2008 decision, the Board found clear and 
unmistakable error with the sub silentio denial of a 
psychiatric disorder (namely, adult maladjustment disorder) 
in August 1944, and the Board remanded the claim to the RO to 
provide a rating assignment for that disorder.  The Board 
also remanded the claims of entitlement to an increased 
rating for conversion-type psychoneurosis with headaches and 
vasomotor instability and entitlement to an effective date 
earlier than March 22, 1994, for the grant of TDIU because 
they were inextricably intertwined with the referred rating 
assignment of adult maladjustment disorder.

In August 2008, the RO assigned a noncompensable rating for 
adult maladjustment disorder, from August 1, 1944 to October 
2, 1959.  From October 3, 1959, the rating was included with 
the evaluation assigned the conversion-type psychoneurosis, 
with vasomotor instability, which had been assigned an 
overall evaluation of 30 percent.  The Veteran filed a timely 
appeal as to the noncompensable rating of adult maladjustment 
disorder.

In October 2009, the Board again remanded the appellant's 
claims to provide the Veteran with adequate notice regarding 
the regulations and criteria pertaining to his claims for 
increased ratings.  The claims are again before the Board for 
appellate review.

As such, the matters now for appellate consideration by the 
Board are those three issues listed on the title page of this 
decision.

In March 2010, the Veteran's attorney submitted additional 
evidence, as well as a waiver of the right to RO initial 
consideration of the evidence.  See 38 C.F.R. §§ 20.800, 
20.1304(c) (2009).  This evidence was reviewed by the Board 
and considered in its decision below.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  From August 1, 1944 to October 2, 1959, the Veteran's 
adult maladjustment disorder was not manifested by subjective 
and objective symptomatology such as to cause definite and 
appreciable social and industrial capacity; or, moderate 
symptoms.

2.  From October 3, 1959 to September 30, 1961, the Veteran's 
conversion-type psychoneurosis with headaches and vasomotor 
instability was not productive of severe social and 
industrial inadaptability.

3.  From October 1, 1961 to January 3, 1988, the Veteran's 
conversion-type psychoneurosis with headaches and vasomotor 
instability was not productive of a substantial impairment of 
the ability to maintain effective or favorable relationships 
with people resulting in severe industrial impairment.

4.  From January 4, 1988 to March 8, 1994, the Veteran's 
conversion-type psychoneurosis with headaches and vasomotor 
instability was productive of considerable impairment of the 
ability to establish or maintain effective or favorable 
relationships with people resulting in considerable 
industrial impairment, but not severe impairment.

5.  The Veteran filed an informal claim of total disability 
rating based upon individual unemployability due to service-
connected disabilities in September 1959.

6.  The Veteran's formal claim of entitlement to a total 
disability evaluation based on individual unemployability due 
to service-connected disorders was received by VA on March 
22, 1994.

7.  The appellant met the schedular requirements for a total 
disability evaluation based on individual unemployability due 
to service connected disorders on March 9. 1994.


CONCLUSIONS OF LAW

1.  From August 1, 1944 to October 2, 1959, an adult 
maladjustment disorder did not meet the criteria for a 
compensable evaluation.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14 
(2009); United States Veterans Administration Schedule for 
Rating Disabilities, 2d Ed., Mar. 20, 1933, Diagnostic Code 
0801.

2.  From October 3, 1959 to January 3, 1988, conversion-type 
psychoneurosis, with headaches and vasomotor instability, did 
not meet the criteria for a rating in excess of 30 percent.  
38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.14; United States Veterans Administration 1945 Schedule for 
Rating Disabilities, Diagnostic Code 9100 (1957); 38 C.F.R. 
§§ 4.125-4.132 (1961); 29 Fed. Reg. 6753-56 (May 22, 1964); 
40 Fed. Reg. 42541 (Sept. 15, 1975); 41 Fed. Reg. 11302-03 
(Mar. 18, 1976); 45 Fed. Reg. 26326-27 (Apr. 18, 1980).

3.  From January 4, 1988 to March 8, 1994, conversion-type 
psychoneurosis with headaches and vasomotor instability met 
the criteria for a 50 percent rating, but no higher.  38 
U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.14; 53 Fed. Reg. 23-24 (Jan. 4, 1988) (codified at 38 
C.F.R. § 4.132, Diagnostic Code 9402 (1992)).

4.  The criteria for an effective date of March 9, 1994 for 
the grant of total disability rating based upon individual 
unemployability due to service-connected disabilities have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.340, 3.400, 4.3, 4.15, 
4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Regarding the Veteran's claim for an increased initial rating 
of an adult maladjustment disorder/conversion type 
psychoneurosis with headaches and vasomotor instability, as 
service connection, an initial rating, and an effective date 
have been assigned, the notice requirements of 38 U.S.C.A. § 
5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).

Regarding the remaining claims, the Board finds that the 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  There is no issue as to providing an 
appropriate application form or completeness of the 
application.  VA notified the Veteran in correspondence dated 
in December 2003 and June 2007 of the information and 
evidence needed to substantiate and complete a claim.

VA did fail to fully comply with the provisions of 38 
U.S.C.A. § 5103 prior to the rating decision in question for 
the claims on appeal.  Specifically, VA did not provide the 
Veteran with adequate VCAA notice prior to his initial 
adjudication.  VA also did not inform the Veteran of how 
disability evaluations and effective dates are assigned until 
June 2007 correspondence.  The claims were most recently 
readjudicated in a December 2009 supplemental statement of 
the case.  Where there is a timing defect in a case, to 
include where the appealed rating action precedes any VCAA 
notice, VA may cure the timing defect through compliance with 
proper remedial measures, such as the issuance of fully 
compliant VCAA notification followed by readjudication of the 
claim.  Mayfield v. Nicholson, 444 F. 3d 1317, 1333-34 (Fed. 
Cir. 2006).  As the claims were readjudicated after proper 
notice was provided to the Veteran, the timing defects have 
been cured.

The record further reflects that VA fulfilled its duty to 
assist the claimant in obtaining identified and available 
evidence needed to substantiate the claims, including VA 
medical records, and, as warranted by law, affording VA 
examinations.  The claims have been remanded numerous times 
to afford the Veteran adequate notice and conduct further 
development of his claims.  

In his December 2008 substantive appeal, the Veteran's 
attorney argued that VA did not meet its duty to assist 
because it failed to obtain evidence from the Veteran 
"concerning his symptoms from August 1, 1944, how those 
symptoms affected his ability to function and to work, and 
how those symptoms affected his other service-connected 
disability."  He also argued that VA must be instructed to 
ask a competent mental health professional to determine the 
Veteran's symptoms from an adult adjustment disorder and how 
these symptoms affected his other service-connected 
disabilities.  In a March 2010 statement submitted on behalf 
of the appellant, the Veteran's attorney argued that a 
retrospective medical opinion was required to assess the 
appellant's symptomatology of conversion-type psychoneurosis 
with headaches and vasomotor instability from October 3, 1959 
to March 8, 1994.

The Board first disagrees with the contention that VA failed 
to obtain evidence from the appellant.  The RO provided the 
Veteran with a VCAA letter in October 2008, requesting that 
the appellant submit any treatment records pertinent to his 
claimed disorder.  The Veteran did not submit any new 
evidence.  The claim was remanded in October 2009 to provide 
the Veteran with adequate VCAA notice and to provide him with 
an opportunity to submit additional evidence.  The Veteran 
submitted a statement regarding his employment history in 
2010.  The Veteran has had over 15 years to provide evidence 
supporting his claims, and the record contains copious 
amounts of evidence relating to his claims on appeal.

The duty to assist is not a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Furthermore, while 
VA does have a duty to assist the Veteran in the development 
of a claim, that duty is not limitless.  Hyson v. Brown, 5 
Vet. App. 262 (1993).

The Board also disagrees that a retrospective opinion is 
necessary in this case concerning the Veteran's increased 
rating claims for adult maladjustment disorder and 
conversion-type psychoneurosis with headaches and vasomotor 
instability.  The Veteran's attorney cites the holding in 
Chotta v. Peake, 22 Vet. App. 80 (2008) in support of his 
contention.  In Chotta, the Court considered the parameters 
of the duty to assist where the Secretary revised a 
previously final decision.  The appellant was service-
connected for posttraumatic stress disorder (PTSD) after 
clear and unmistakable error was found in 1946 and 1947 
rating decisions denying his claim.  The Veteran's clams file 
was silent for any treatment between 1947 and 1997, and the 
RO assigned a 50 percent rating for that time period.  The 
appellant in Chotta argued that the duty to assist required 
VA to obtain a retrospective medical evaluation between 1947 
and 1997 to assess the level of his disability during those 
years.  The Court held that according to 38 U.S.C.A. § 5013A, 
the Secretary has a duty to first solicit appropriate medical 
and lay evidence from the appellant.  Next, the Secretary 
must determine if an appropriate rating can be granted based 
on the evidence of record.  If not, but there is evidence 
that indicates that a higher rating or ratings may be 
warranted, then the Secretary should obtain an appropriate 
medical opinion, which may include, a retrospective opinion 
as to the appellant's level of disability between the years 
when the medical record is silent.  If the evidence of the 
level of the appellant's disability between those years 
cannot be obtained without resorting to speculation, then the 
evidence is not in equipoise and the benefit of the doubt 
rule would not apply.  Id.

The facts of the Veteran's case are very similar to those in 
Chotta.  The Veteran's available post-service treatment 
records are silent for any treatment for conversion-type 
psychoneurosis with headaches and vasomotor instability 
between 1960 and 1994 or any post-service diagnosis of or 
treatment for adult maladjustment disorder.  VA, however, has 
elicited lay statements from the Veteran concerning his level 
of disability and symptomatology during that time period.  
Medical records since March 8, 1994 have included discussions 
of the Veteran's prior employment history and prior 
symptomatology.  In Chotta, the Court distinguished between 
when a retrospective medical opinion may be necessary and 
helpful, and when a medical opinion is not required:

In this case a retrospective medical opinion may 
be necessary and helpful, especially because of 
the absence of medical records between 1947 and 
1997.  For example, a medical expert is the only 
person competent to opine whether the appellant's 
observable symptoms are medically related to his 
current PTSD condition or some other condition if 
there is uncertainty. . . [h]owever, although the 
appellant suggested at oral argument that a 
retrospective medical opinion is required because 
a medical professional might be able to elicit 
information from the appellant and identify 
symptoms which the appellant did not associate 
with PTSD, this assertion is incorrect. . . . the 
duty to provide a medical examination is not 
automatic. . . [r]ather, it applies only once the 
evidence has met the minimal threshold of 
indicating the existence of a medical question.  
It does not require a "fishing expedition" to 
substantiate a completely unsupported claim.  

Id. at 85 (emphasis in the original).

Here, the representative contends that 1) VA should obtain an 
opinion as to what symptoms were attributable to the 
Veteran's adult maladjustment disorder between August 1, 1944 
to October 2, 1959; and 2) VA should obtain a retrospective 
opinion as to whether conversion-type psychoneurosis with 
headaches and vasomotor instability warrants a higher rating 
disability from October 3, 1959 to March 8, 1994.

As to the first argument, the contention that a mental health 
professional must determine the appellant's symptoms of adult 
maladjustment disorder when none are of record is beyond the 
scope of VA's duty to assist, as noted by the Court in 
Chotta.  This is particularly true when VA has exhausted all 
possible sources of pertinent evidence, and the post-service 
records contain no diagnosis of adult maladjustment disorder.  
Rather, any symptoms of anxiety were attributed to the 
Veteran's psychoneurosis or carotid sinus syndrome.  The 
record leaves nothing open to interpretation regarding the 
Veteran's symptomatology concerning adult maladjustment 
disorder.  See, e.g., March 1946 neuropsychiatric examination 
(diagnosing carotid sinus syndrome and finding no definite 
evidence of psychotic or neurotic tendencies); May 1947 
neuropsychiatric examination (diagnosing carotid sinus 
syndrome and migraines, finding the Veteran somewhat restless 
and flighty, but the mental examination was otherwise 
completely negative).  Furthermore, any symptoms of record 
during this time period have clearly been attributed to the 
Veteran's carotid sinus syndrome and migraines (later 
classified as psychoneurosis conversion type with headache 
and vasomotor instability), for which have been rated 
together since April 1, 1946.  Remanding this claim for a 
physician to provide an opinion as to whether these symptoms 
actually were attributable to an adult maladjustment disorder 
or how an adult adjustment disorder affected his other 
service-connected disabilities is a useless exercise because 
physician reports prepared contemporaneously with the 
examinations determined that the Veteran's symptoms were 
attributable to another service-connected cause.  The 
appellant cannot be rated twice for the same symptoms due to 
the rule against pyramiding.  38 C.F.R. § 4.14 (regarding 
symptoms since April 1, 1946).  Nothing in the record implies 
that any of the Veteran's symptomatology was attributable to 
adult maladjustment disorder.  Thus, an opinion is not 
relevant to this claim.

As to the second argument, the Board finds that it is 
unnecessary to obtain a retrospective opinion as to whether 
conversion-type psychoneurosis with headaches and vasomotor 
instability warrants a higher rating disability from October 
3, 1959 to March 8, 1994.  The Board has adhered to the 
holding in Chotta.  The Board has solicited appropriate 
medical and lay evidence from the appellant.  Significantly, 
the Veteran has not identified any competent records that 
would be relevant concerning the gap in his medical record 
between 1960 and 1994.  Furthermore, he has submitted 
multiple arguments and a great deal of lay evidence regarding 
his symptomatology during that time, which physicians have 
later discussed in their examination reports.  The Veteran 
competent to address the history of his symptomatology, and 
the physician determinations of record that relied upon his 
history are competent and sufficient to decide the claim.  
See Layno v. Brown, 6 Vet. App. 465 (1994).

The Board finds an appropriate rating can be granted based on 
the evidence of record.  As previously noted, during the 
course of the appeal, the Veteran discussed his 
symptomatology with several physicians who spoke to his 
employability and level of symptomatology during the time 
periods in question.  The Veteran also testified to his 
symptoms and employability at his December 1994 RO hearing 
concerning separate claims not before the Board.  Thus, the 
evidence of record is sufficient to determine an appropriate 
rating.

The Board also finds that VA substantially complied with the 
remand directives.  Still, while VA provided the Veteran with 
the introduction section of the 1945 Schedule of Rating 
Disabilities for Psychiatric Conditions, it failed to include 
the actual schedule, as directed in the October 2009 remand.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Stegall, however, only 
requires "substantial compliance."  Id.  Here, VA 
substantially complied with the remand instructions.  VA 
provided the Veteran with the appropriate information, to 
include the changes in law regarding how his disorder is 
rated.  Although the actual rating schedule from 1945 was not 
included, the Veteran was not prejudiced because he was 
provided with several pages explaining how psychiatric 
conditions were rated in 1945, to include a discussion of the 
role of symptomatology in classifying the disease as 
"mild," "moderate," or "severe."  Thus, the Board finds 
that the Veteran had adequate notice that substantially 
complies with the terms of the October 2009 remand.  

There is no evidence that any VA error in notifying or 
assisting the appellant reasonably affects the fairness of 
this adjudication.  Hence, the case is ready for 
adjudication.

Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Multiple (staged) ratings may be assigned for 
different periods of time during the pendency of the appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings 
are appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  
The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of the 
veteran's discharge or release if the application therefore 
is received within one year from such date of discharge or 
release.          38 U.S.C.A. § 5110(b)(1).  The effective 
date of an award of increased compensation shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if an application is 
received within one year from that date.  38 U.S.C.A. § 
5110(b)(2).

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7.

The evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  A claimant may not be 
compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993) (interpreting       38 U.S.C.A. § 1155).  
The critical inquiry in making such a determination is 
whether any of the symptomatology is duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

Adult Maladjustment Disorder

The Veteran was initially service connected for carotid sinus 
syndrome and migraine, and assigned 30 percent and 20 percent 
ratings, respectively, from August 1, 1944.  See August 1944 
rating decision.  In August 1949, the Veteran's 
hypersensitive carotid sinus and migraine disabilities were 
combined into one rating, and rated as 50 percent disabling 
from April 1, 1946 based on the 1945 Schedule of Rating 
Disabilities.  

In August 1959, the RO reclassified the Veteran's disability 
as conversion-type psychoneurosis with headache and vasomotor 
instability, formerly diagnosed as migraine and 
hypersensitive carotid sinus, and continued the single 50 
percent evaluation, from April 1, 1946.  As the Veteran's 
disability was reclassified as conversion-type psychoneurosis 
with headache and vasomotor instability, which absorbed the 
prior rating of for carotid sinus and migraine disabilities 
(from April 1, 1946), the Board cannot consider symptoms that 
were previously rated as attributable to conversion-type 
psychoneurosis in evaluating the Veteran's adult 
maladjustment disorder, as this is not permissible under 38 
C.F.R. § 4.14.

The service treatment records show that the Veteran was 
initially diagnosed with a psychoneurosis in October 1943.  
He was later diagnosed with an adult maladjustment with 
psychosomatic manifestations in April 1944.  His symptoms 
were described as increased nervous tension, restlessness, 
and disappointment related to his carotid sinus disorder 
which forced him to resign from Officer Candidate School.  
See May 1944 follow-up appointment.  A neuropsychiatrist made 
a final determination that the Veteran did not actually have 
neuropsychosis, but rather a simple adult maladjustment 
disorder with psychosomatic manifestations.

The Schedule of Rating Disabilities in 1933 did not include 
rating criteria for an "adult maladjustment disorder."  See 
United States Veterans Administration Schedule for Rating 
Disabilities, 2d Ed., Mar. 20, 1933.  Still, under the rating 
criteria, this disorder would have been evaluated under the 
criteria for rating psychoneurotic states, although his April 
1944 diagnosis did not meet the full criteria for a 
neuropsychosis.  A noncompensable rating was warranted for 
conditions with symptomatology of such character as to cause 
no definite or appreciable social and industrial capacity.  A 
10 percent rating was warranted for conditions manifested by 
subjective and objective symptomatology such as to cause 
definite and appreciable social and industrial incapacity.  
Id.

The Schedule of Rating Disabilities in 1945 also did not 
include rating criteria for an "adult maladjustment 
disorder."  Under the rating criteria, the Veteran's adult 
maladjustment disorder would have best been evaluated under 
the criteria for rating psychoneuroses.  Under all ratings 
for psychoneuroses mild impairment warranted a noncompensable 
rating, where a 30 percent rating was assigned for moderate 
symptoms.  1945 Schedule for Rating Disabilities.

The Board finds that the Veteran's adult maladjustment 
disorder did not warrant a compensable rating for the period 
from August 1, 1944 to October 2, 1959.  The May 1944 
diagnosis represents the last diagnosis of record regarding 
an adult maladjustment disorder.  In June 1944, the Veteran 
was issued a certificate of disability for discharge.  He was 
found unfit for military service based solely on his right 
moderate carotid sinus syndrome, described as a neurovascular 
disorder which began in July 1943.  A psychiatric disorder 
was not diagnosed.

Post-service treatment records do not show treatment for or a 
diagnosis of an adult maladjustment disorder.  See, e.g., 
March 1946 Special Neuropsychiatric Examination (diagnosing 
carotid sinus syndrome); May 1947 Special Neuropsychiatric 
Examination (diagnosing right carotid sinus syndrome and 
migraine); June 1949 Psychiatric and Neurological Examination 
(diagnosing moderately severe hypersensitive right carotid 
sinus syndrome, and moderately severe migraine; each opined 
to cause moderate impairment); March 1959 consultation 
(diagnosing probable psychoneurosis, chronic anxiety).  As 
noted previously, the Veteran has already been rated for 
psychoneurosis, migraine, and carotid sinus syndrome since 
April 1, 1946 (classified in different ways), and cannot be 
again received compensation for those same symptoms for an 
adult maladjustment disorder since that date.  38 C.F.R. § 
4.14.

The record is silent for any symptoms of or treatment for an 
adult maladjustment disorder.  The Veteran's attorney has 
conceded that the post-service medical records are "of no 
value in evaluating the degree of [the Veteran's] disability 
from adult adjustment disorder."  See December 2008 Form 9.  
Moreover, the Veteran has not identified or submitted any 
other treatment records from this time period to support his 
claim, and there are no symptoms of record that may be 
attributed to adult adjustment disorder.

Therefore, with no relevant medical evidence pertaining to 
the Veteran's diagnosis of adult maladjustment disorder, his 
claim of entitlement to a compensable initial rating from 
August 1, 1944 to October 2, 1959 is denied.

Conversion-type Psychoneurosis

The Veteran argues that he is entitled to a rating in excess 
of 30 percent for conversion-type psychoneurosis with 
headaches and vasomotor instability from October 3, 1959 to 
March 8, 1994.

Over the course of the Veteran's claim VA regulations 
governing the evaluation of psychiatric disorders have 
undergone several changes.  The new regulations do not apply 
to the period prior to their effective date.  Landgraf v. USI 
Film Products, 511 U.S. 244 (1994).  When there has been a 
change in an applicable statute or regulation after a claim 
has been filed but before a final decision has been rendered, 
VA and the Court must apply the version of the statute or 
regulation which is most favorable to the claimant, unless 
Congress has expressly provided otherwise or has authorized 
VA to provide otherwise and VA has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The relevant law 
in effect during that time period is as follows.

Under the 1945 Schedule of Rating Disabilities for 
Psychiatric Conditions, the Veteran was rated under 
Diagnostic Code 9100, covering conversion-type hysteria.  A 
30 percent rating was warranted for moderately severe 
symptomatology; with definite conversion phenomena, but more 
limited or shifting than above, definite, anesthesia or 
parasthesia, amnesia, somnambulism, hypnotic or dreamy 
states, marked nervous tension, moderately severe stuttering, 
tremors, especially of fingers; with characteristic 
suggestibility and emotional liability; productive of 
considerable social and industrial inadaptability.  A 50 
percent rating was assigned for severe symptomatology; with 
motor paralysis to a lesser degree than above; contracture 
involving a single extremity; occasional major convulsions; 
persistent coarse bizarre tremors of extremities; frequent 
weeping spells; severe stuttering; or other conversion 
phenomena less marked than above; productive of severe social 
and industrial inadaptability.

The regulations governing psychoneurotic disorders changed, 
effective October 1, 1961.  The Veteran was thereafter rated 
under Diagnostic Code 9402, covering conversion reaction.  
The general rating formula for psychoneurotic disorders 
indicated that a 30 percent rating was assigned for definite 
impairment in the ability to establish or maintain effective 
or favorable relationships with people.  The psychoneurotic 
symptoms would result in such a reduction in initiative, 
flexibility, efficiency, and reliability levels as to produce 
considerable industrial impairment.  A 50 percent rating was 
warranted when the ability to establish or maintain effective 
or favorable relationships with people was substantially 
impaired.  By reasons of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels were so 
reduced as to result in severe industrial impairment.

Changes in the Federal Register on May 22, 1964 did not 
change the rating criteria for conversion reaction, but added 
a Note pertaining to the evaluation of conversion reaction 
disabilities.  Note 3 stated that conversion reaction will be 
evaluated under the general rating formula for psychoneurotic 
disorders with the following limitations: (a) conversion 
reaction manifested predominantly by complete motor 
involvement of two or more extremities or predominantly by 
bilateral construction of the visual fields to five degrees 
or less will be rated on the loss of industrial 
effectiveness, but not in excess of 70 percent, unless 
actually unemployable; (b) conversion reaction manifested 
predominantly by visual loss less than in (a) will be rated 
on industrial impairment but not in excess of 50 percent for 
bilateral involvement or 30 percent for unilateral 
involvement; (c) conversion reaction manifested predominantly 
by complete motor involvement of a single extremity with or 
without partial conversion involvement of other extremities 
will be rated on industrial impairment but not in excess of 
50 percent; (d) conversion reaction manifested predominantly 
by hearing impairment will not be rated in excess of 30 
percent.

On September 15, 1975, Note 3 as written above was removed 
from the regulation.

On March 18, 1976, the regulations changed the disability 
covered under Diagnostic Code 9402 from "conversion 
reaction" to "hysterical neurosis, conversion type."  The 
rating criteria remained unchanged.

On April 18, 1980, changes to the psychiatric regulations 
were made, but no changes were made to the rating criteria 
for psychoneurosis.

On January 4, 1988, Diagnostic Code 9402 was changed from 
"hysterical neurosis, conversion type" to "conversion 
disorder; psychogenic pain disorder."  The criteria for a 30 
percent rating included definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people.  The psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent rating was warranted when the 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility, and efficiency levels were so reduced as to 
result in considerable industrial impairment.  A 70 percent 
rating was assigned when the ability to establish and 
maintain effective or favorable relationships with people was 
considerably impaired.  The psychoneurotic symptoms were of 
such severity and persistence that there is severe impairment 
in the ability to retain employment.  

From October 3, 1959 to September 30, 1961, the relevant 
evidence of record includes a hospital discharge document 
pertaining to a 20-day stay in January 1960 for complaints of 
possible thyroid problems.  The Veteran reported losing his 
position at Ford Tractor as a parts man due to his March 1959 
hospitalization.  He was previously a teacher.  He reportedly 
taught for three years at a college in the physics 
department.  Reportedly, this was abandoned due to memory 
lapses when he became excited.  He also taught math and 
physics at the college level for 12 years, and at the high 
school level for two years.  The Veteran's history was 
described as "[e]ssentially unchanged from that of last 
admission."  His carotid sinus syndrome "demonstrated very 
well (sic) at the time of his examination."  The Veteran was 
diagnosed with severe migraine headaches, treated, improved, 
and controlled with medication; as well as a carotid sinus 
syndrome from history.

In November 1960, the Veteran submitted a letter from D. A. 
Nye, M.D.  Dr. Nye noted that he examined the appellant and 
diagnosed a hypersensitive carotid sinus syndrome with 
migraine syndrome; a psychoneurosis neurasthenia and anxiety 
reaction.  He stated that it was his feeling that the Veteran 
had a service-connected disability for which he was 
previously rated as 50 percent disabling.  He recommended 
that the Veteran be re-evaluated regarding his disabilities.

The Board finds that in light of the evidence dating from 
October 3, 1959 to September 30, 1961, the Veteran's 
psychoneurotic symptoms resulted in such a reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce no more than considerable industrial 
impairment.  The Board notes the Veteran's 1960 assertion 
that he lost his job at the tractor company due to a 1959 
hospitalization for an anxiety reaction with vasomotor 
headaches, and a hypersensitive right carotid sinus.  Yet, 
the Board finds no corroborating evidence to support this 
assertion.  Following the development taken after the October 
2009 remand, it is clear that the appellant knows, or should 
know, that a psychiatric disorder is rated based on the 
degree of social and industrial impairment.  See November 
2009 correspondence.  If the appellant now wishes to argue 
that he is entitled to a higher rating because he lost a job 
while being treated in 1959 for a service connected disorder 
it is important that he submit corroborating evidence showing 
that the job loss in 1959 was actually due to the treatment.  

Moreover, in an June 1960 rating decision the appellant was 
denied entitlement to benefits under paragraph 29 page 13 of 
the 1945 rating schedule for the 1959 hospitalization.  That 
paragraph provided for a total disability evaluation where 
hospital care was required for 30 days due to an exacerbation 
of a service connected disorder that now caused total 
incapacity.  The June 1960 rating decision is final in the 
absence of a timely appeal.  38 U.S.C.A. § 7105 (West 2002).  
In light of that fact, the Board has no jurisdiction to 
assign a temporary total disability rating during the term of 
the 1959 hospitalization, and without some form of 
corroborating proof of job loss due to that hospitalization, 
the Board finds no basis for an increased rating based on 
this bare assertion.  Thus, the Board finds that the Veteran 
is not entitled to a rating in excess of 30 percent from 
October 3, 1959 to September 30, 1961.

As for the remainder of the rating period, the Veteran's 
claims files contain no medical evidence pertaining to any 
symptomatology due to a conversion-type psychoneurosis with 
headaches and vasomotor instability.  Subsequent to the 
rating period in question, however, the Veteran met with 
several physicians and discussed his prior symptomatology and 
history of employment.  Although such examinations were 
outside the rating period on appeal, the Board finds the 
discussion of the Veteran's prior symptomatology to be 
relevant to determining his level of disability from October 
1, 1961 to March 8, 1994.

At a VA examination in May 1994, the Veteran reported that he 
was a retired farmer.  He farmed for approximately 20 years 
and retired at the age of 65.  (Note: several records 
indicate that the Veteran retired in 1965, and others 
indicate he retired at the age of 65, i.e., in 1977.  The 
Veteran was diagnosed with neurosis by history.

At his December 1994 RO hearing, the Veteran stated that he 
"quit" farming when he was 65.  

At a May 1994 private examination, the Veteran stated that 
since discharge from service, he suffered from episodic 
chronic sinus difficulties with migraine headaches, episodic 
nervousness, and anxiety.  The Veteran noted that he quit his 
teaching job because of his anxiety disorder, which he felt 
was a result of minimal stress.  He retired from farming in 
1965 and continued to be in relative good health.  The 
examiner noted that the course of the Veteran's anxiety 
disorder had fluctuated somewhat but had persisted until the 
present day.  It was judged to be of moderate severity, and 
to result in an occasional impairment of his ability to work 
and function.  The Veteran was diagnosed with a chronic sinus 
disorder, severe per history; and a moderate generalized 
anxiety disorder.

At a November 1996 private examination with the same private 
psychiatrist, he noted that a carotid sinus syndrome was of 
"great anxiety and concern" to the Veteran and had resulted 
in a severe restriction in his activities.  After leaving his 
teaching positions after service, he did miscellaneous jobs 
that allowed him to rest if he felt a carotid sinus attack.  
He reported farming between the ages of 49 and 65, and 
retiring at age 65.  Since then, he continued to do a variety 
of jobs.  At the time of examination, he was in relatively 
good health and reported no interpersonal relationship 
difficulties.  The psychiatrist noted that the complex of 
vertigo, faintness, headaches, nausea, vomiting, increased 
heart rate, and fatigue seriously impaired the Veteran's 
ability to function, primarily in the area of employment.  
The Veteran had developed a moderately severe generalized 
anxiety disorder.  His carotid sinus disorder was classified 
as severe.

At a February 1997 social and industrial examination, the 
Veteran stated that he resigned from teaching around 1948 
because high anxiety with outbursts of anger from unknown 
causes would require him to leave the classroom.  After 
resigning, he took numerous odd jobs, such removing snow, 
drying corn, working as a parts man at a tractor company, 
farming, working as a ring man at auctions, and purchasing 
and restoring antiques for resale.

At an August 1997 VA examination the Veteran repeated his 
work history as noted above.  The examiner stated that the 
Veteran's anxiety disorder was manifested by nervousness and 
a physical reaction which prevented him from continuing a 
teaching job.  The appellant alleged that his nerves and 
reaction to stress continued such that he had to take a 
lesser job opportunity to support himself.  There was no 
mention of any disruption of his social activities or any 
disruption in his occupational function except that he was 
not able to perform his teaching job due in part to his 
severe anxiety disorder.  The Veteran continued to have 
episodic anxiety reaction although it was not as manifested 
as severe as it was during the initial years of his being out 
of his teaching career.  He took jobs that were more 
isolative in nature, except when he was a ring man at 
auctions.  Consequently, his employment history reflected 
adequate performance in jobs without any loss in efficiency 
although he struggled through in the performance of his 
livelihood in different areas.

The Board finds that the Veteran is not entitled to a rating 
in excess of 30 percent from October 1, 1961 to January 3, 
1988.  The representative argues that because a November 1996 
private examination found that a generalized anxiety disorder 
was of moderate severity, and a carotid sinus disorder was 
severe, the appellant is entitled to a higher rating.  The 
law in place during this time period indicated that a 
psychiatric disability was to be evaluated on actual 
symptomatology, as it affected social and industrial 
adaptability.  Two of the most important determinants of 
disability were time lost from gainful work and decrease in 
work efficiency. . . .[the examiner's] classification of the 
disease as "mild," "moderate," or "severe" was not to be 
determinative of the degree of disability, but the report and 
the analysis of the symptomatology and the full consideration 
of the whole history by the rating agency will be.  38 C.F.R. 
§ 4.130 (1961).  

While the Board recognizes that the private psychiatrist 
noted that the complex of vertigo, faintness, headaches, 
nausea, vomiting, increased heart rate, and fatigue seriously 
impaired the Veteran's ability to function, primarily in the 
area of employment, the preponderance of the evidence of 
record shows that his actual symptomatology and impairment of 
social and industrial adaptability were not severe.  See May 
1994 private examination (noting that the course of the 
Veteran's anxiety disorder resulted in an occasional 
impairment of his ability to work); August 1997 VA 
examination (finding that the Veteran's employment history 
reflected adequate performance in his job without any loss in 
efficiency; no mention of any disruption of his social 
activities or any disruption in his occupational function 
except that he was not able to perform his teaching education 
due in part to his anxiety disorder).  

The record shows that the Veteran had a long farming career, 
where he "quit" at the age of 65, due to his advancing age.  
See December 1994 RO hearing transcript, p. 11.  While the 
Board recognizes that the Veteran was unable to work in the 
his first choice of an occupational field, he was able to 
maintain other employment until his retirement at the age of 
65.  The record clearly shows that immediately following 
discharge, the Veteran had severe symptoms, as indicated by 
his 50 percent rating at that time.  Since October 3, 1959, 
however, the Veteran's symptoms have not been as severe.  See 
January 1960 hospitalization; August 1997 VA examination 
(noting that the Veteran continued to have episodic anxiety 
reaction although it was not as manifested as severe as it 
used to be during the initial years of his being out of his 
teaching career).

The Board finds that the evidence of record supports an 
evaluation no higher than 30 percent for the period from 
October 3, 1959 to January 3, 1988.  During this time period, 
the Veteran's psychoneurosis represented considerable 
industrial impairment.  The Veteran had begun a career 
farming and moving snow.  His symptoms were not manifested as 
severe as they were during the initial years following the 
loss of his teaching career.  See August 1997 VA examination 
report.  Indeed, per his own statement, the Veteran was able 
to do intensive manual labor, including loading 120 80-pound 
bales of hay.  See December 1994 RO hearing transcript, p. 
12.  

At his December 1994 RO hearing, his representative asked the 
Veteran if his disability interfered with his work "very 
much."  The Veteran responded that the disorder, 
"[I]nterfered.  In other words, I was chastised by my so-
called friends [when I would] get one of my headaches . . . I 
would pull off the end of the row and lay down awhile."  See 
id., pp. 11-12.  He testified that he would sometimes get a 
daily headache, and sometimes he would get a weekly headache.  

The Veteran retired because of his advancing age, and he 
opined that his age, not his disability, was the main 
obstacle to continuing his farming job.  Id. at p. 12.  
Considering the Veteran himself indicated that his disability 
only "interfered" with his work, and specifically noted 
that it did not interfere "very much," and he had minimal 
social impairment during this time, a higher rating for this 
time period (representing severe industrial impairment) is 
not warranted.

Between January 4, 1988 to March 8, 1994, the rating criteria 
changed such that the new 50 percent rating contained similar 
criteria as the 30 percent rating in the previous rating 
schedules.  

It is the Board's duty to determine which regulation is more 
beneficial to the Veteran.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  In some cases, the amended regulation 
may be no more beneficial to the claimant than the prior 
provisions, because the evidence in the case does not reflect 
symptoms or manifestations associated with a higher rating 
under the amended regulation.  In other cases, however, 
although the amendments were not designed to liberalize 
rating criteria, the amended regulation may be more 
beneficial to a claimant because the evidence indicates that 
the claimant has symptoms or manifestations which, under the 
amended provisions, are associated with a rating higher than 
that which may have been assigned by the agency of original 
jurisdiction under the prior, non-specific and more 
subjective regulations.  VAOPGCPREC 11-97 (Mar. 25, 1997) 
(referring to procedure concerning a new regulation change in 
November 1997).

Resolving reasonable doubt in the Veteran's favor, the Board 
finds that the appellant's conversion-type psychoneurosis 
with headaches and vasomotor instability warranted a 50 
percent rating from January 4, 1988 to March 8, 1994.  During 
that time the Veteran's psychoneurosis caused considerable 
industrial impairment.  He described having daily to weekly 
intense headaches which required him to lie down.  See 
December 1994 RO hearing transcript, p. 13.  A witness at the 
December 1994 RO hearing testified that he witnessed the 
Veteran have one anxiety attack in late-1993, but that was 
the only severe incident he had ever seen because most times 
the Veteran was "perfectly cordial."  See id. at p. 17.  
The Veteran's wife, also, noted that he did experience 
anxiety under stress, but not as severe as described by the 
witness.  Id.  

The Veteran and the witnesses testified that his most 
prominent social problem was grouchiness during a headache.  
Id.  Other symptoms described included temporary dizziness 
and nausea.  Since 1977, the Veteran had retired from farming 
and was involved in a hobby of purchasing, restoring, and 
selling antique furniture.  During this time period, there 
was no indication that his disability was better or worse 
than the prior rating periods.  Still, because the Board 
finds that as the new rating schedule is more favorable to 
the Veteran, a 50 percent rating is warranted.  The Veteran, 
however, does not qualify for a rating in excess of 50 
percent because there was no indication of severe industrial 
impairment from January 4, 1988 to March 8, 1994.  The 
Veteran's social impairment was minimal, and his industrial 
impairment included dizziness, nausea, and having to lie down 
at least once a week during a headache.  The Board finds that 
this did not represent more than considerable industrial 
impairment or considerable impairment in the ability to 
establish and maintain effective or favorable relationships 
with people.

The Veteran's attorney argues that the appellant should be 
rated as 100 percent disabled for his disability since 
October 3, 1959 (with the exception of 1973 and 1974), noting 
that he was "[d]emonstrably unable to obtain or retain 
employment."  As evidence to support this contention, the 
Veteran's attorney has submitted the appellant's Federal 
Insurance Contributions Act (FICA) earnings from 1953 to 
1971, which shows he had no earnings from 1962 to 1972, and 
in 1976.  He argues that this is evidence that the Veteran 
was unemployable due to his service-connected disability.  He 
also argues that statements made by examiners that the 
Veteran had to leave his teaching career entitle him to a 
higher rating.  The Board disagrees.

The record shows that the Veteran resigned from his teaching 
jobs due to memory problems and anxiety.  This, however, does 
not show that the Veteran was unable to obtain or retain all 
forms of substantially gainful employment.  After he left his 
teaching jobs, he worked several jobs and eventually 
purchased a farm and continued his working life as a farmer.  
The record clearly shows that the Veteran retired from 
farming at the age of 65.  The Veteran repeatedly stated that 
he left farming because of his advancing age and "because 
his right knee was giving him too much trouble."  See 
December 1994 RO hearing transcript; February 1997 VA 
examination report.  

The Veteran has also alleged that he had to quit his job at 
Ford Tractor because of his headaches associated with his 
psychoneurosis.  See August 1997 VA examination report.  
There is no corroborating evidence supporting this claim, and 
as noted above, the Board cannot exercise appellate 
jurisdiction over the question of entitlement to a temporary 
total rating in 1959 in light of the final nature of a June 
1960 rating decision.

An August 1997 psychiatrist acknowledged that the Veteran 
took a lesser job opportunity to support himself after he 
left the teaching profession.  He noted, however, that there 
was no disruption of social activities or any disruption in 
his occupational function except that he was not able to 
perform his teaching education due in part to his severe 
anxiety disorder.  The examiner stated, "[c]onsiderably, his 
employment history reflects adequate performance in his job 
without any loss of efficiency although he struggled through 
in the performance of his livelihood in different areas."

Regarding the FICA earnings statement, the Board does not 
find this to be an accurate indicator of the Veteran's 
employability.  The statement does not indicate that the 
Veteran was unable to obtain or retain employment.  In fact, 
during the years that the Veteran was shown to have no FICA 
earnings, he testified that he was farming during that time 
and moving snow with his tractor in the winter.  See December 
1994 RO hearing transcript, pp. 11-12.  Notably, FICA 
earnings do not contemplate earnings obtained in self-
employment as self-employment wages are not subject to FICA 
withholdings.  See Self-Employment Contributions Act of 1954, 
26 U.S.C. §§ 1401-03 (2006).  Therefore, the Board does not 
find that this document is a correct assessment of the 
Veteran's unemployability.

The Board finds that the Veteran's occupational and social 
history was productive of no more than considerable 
industrial impairment.  The relevant evidence during this 
time shows that the Veteran left his teaching career due to 
difficulties related to his service-connected disabilities, 
but he was able to work other professions without any loss in 
efficiency until he retired at the age of 65.  The relevant 
evidence of record shows that the Veteran was hospitalized 
with a separate, non-service-connected problem in January 
1960, and he had no problems with his carotid sinuses or 
anxiety.  Thus, a 30 percent rating is appropriate from 
October 3, 1959 to January 3, 1988, and to that extent, the 
Veteran's claim is denied.  

From January 4, 1988 to March 8, 1994, however, a 50 percent 
rating is assigned for conversion-type psychoneurosis with 
headaches and vasomotor instability.

Earlier Effective Date Claim

The Veteran contends that he warrants an earlier effective 
date for entitlement to a total disability evaluation based 
on individual unemployability due to service connected 
disorders.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.400 (2009).  Unless specifically provided 
otherwise, the effective date of an award based on a claim 
for increase (which includes a claim for individual 
unemployability) shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a); see 38 C.F.R. § 
3.400.  An effective date for a claim for increase may also 
be granted prior to the date of claim if it is factually 
ascertainable that an increase in disability had occurred 
within one year from the date of claim.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2) (2009).

Under 38 C.F.R. § 3.155(a) (2009), the veteran or a 
representative of the veteran can file an informal claim by 
communicating an intent to apply for one or more VA benefits.  
The benefit sought must be identified, see Stewart v. Brown, 
10 Vet. App. 15, 18 (1997), but need not be specific.  
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Under 38 
C.F.R. § 3.157(b) (2009), once a claim for compensation has 
been allowed, receipt of a VA outpatient or hospital 
examination or admission to a VA hospital will be accepted as 
an informal claim for increased benefits.  The date on the VA 
outpatient or hospital examination will be accepted as the 
date of claim.  Id.  

In cases where the schedular rating is less than 100 percent, 
a total disability rating may be assigned when the individual 
is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disability, 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2009).  Total disability ratings for compensation may 
be assigned when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).

When an RO is considering a rating increase claim from a 
claimant whose schedular rating meets the minimum criteria of 
38 C.F.R. § 4.16(a) and there is evidence of current service-
connected unemployability in the claims file or under VA 
control, evaluation of that rating increase must also include 
an evaluation of a reasonably raised claim for a total rating 
based on individual unemployability, and VA is required to 
adjudicate that claim.  Norris v. West, 12 Vet. App. 413, 418 
(1999); Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001) (Once veteran submits evidence of medical disability 
and additionally submits evidence of unemployability, VA must 
consider total rating for compensation based upon individual 
unemployability).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence warrants an 
effective date earlier than March 22, 1994, for the award of 
a total rating for compensation based upon individual 
unemployability due to service-connected disabilities.  The 
reasons follow.

In this case, the Veteran submitted a formal application for 
a total rating for compensation based upon individual 
unemployability on March 22, 1994.  That benefit was denied 
in an August 1994 rating decision because it determined the 
evidence did not demonstrate that the Veteran was 
unemployable as a result of his service-connected 
disabilities.  The Veteran perfected an appeal and in a 
November 2002 rating decision VA granted a separate rating 
for headaches, assigning a 50 percent evaluation, effective 
March 9, 1994; and granting a 30 percent rating for carotid 
sinus syndrome, effective March 9, 1994.  

Significantly, it was not until March 9, 1994, that the 
Veteran's combined evaluation was 90 percent.  Prior to that 
date, the Veteran's combined evaluation was 50 percent from 
August 1, 1944; and 30 percent from October 3, 1959 to 
January 3, 1988.  In light of the grant above, the Veteran's 
combined evaluation from January 4, 1988 to March 8, 1994, 
will be 50 percent. 

The RO assigned March 22, 1994 (the date of claim) as an 
effective date for the grant of a total disability evaluation 
based on individual unemployability due to service connected 
disorders.  An effective date for a claim for increase is 
generally no earlier than the date of claim unless it is 
factually ascertainable that an increase in disability had 
occurred within one year from the date of claim.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2).  

As the Veteran qualified for a total disability evaluation 
based on individual unemployability due to service connected 
disorders on March 9, 1994, and as this was within one year 
of his March 22, 1994, claim, March 9, 1994 qualifies as the 
effective date for total disability evaluation based on 
individual unemployability due to service connected 
disorders.

The Veteran, however, does not qualify for an effective date 
prior to March 9, 1994 for a total disability evaluation 
based on individual unemployability due to service connected 
disorders.  Prior to March 9, 1994, the Veteran did not meet 
the schedular criteria for a total rating for compensation 
based upon individual unemployability under   38 C.F.R. § 
4.16(a).  Thus, consideration of the Veteran's claim for an 
earlier effective date for a total rating for compensation 
based upon individual unemployability is based solely on 
consideration on an extraschedular basis.  See  38 C.F.R. § 
4.16(b).  The Veteran's claim does not warrant referral to 
the Director of the Compensation and Pension Service for 
extra-schedular consideration.

Under Roberson, when a veteran submits evidence of medical 
disability and submits evidence of unemployability, VA must 
consider a claim for entitlement to a total rating for 
compensation based upon individual unemployability.  
Roberson, 251 F.3d at 1384.  In September 1959, the Veteran 
submitted an employment statement, noting that he believed he 
considered himself totally disabled.  The Board concludes 
that this submission was an informal claim for a total rating 
for compensation based upon individual unemployability, as 
the Veteran was stating he could not work due to the service-
connected disabilities (which were evaluated as 50 percent 
disabling at that time).  See 38 C.F.R. § 3.155.  

Notably, while there was a claim for individual 
unemployability pending as early as September 1959, the 
preponderance of the evidence at that time, and at any time 
prior to March 9, 1994, was against a finding that the 
Veteran's service-connected disabilities alone prevented him 
from securing or following a substantially gainful 
occupation.  While the Veteran noted in September 1959 that 
he was totally disabled and reported to VA physicians that he 
had to quit his jobs due to his disabilities, there is no 
finding or indication that the Veteran was unemployable.  In 
fact, on his September 1959 Employment Statement, the Veteran 
noted that he considered himself totally disabled because he 
had "to take a menial job" when he had seven years of 
higher education.  This does not qualify as unemployability.  
No physician stated that the Veteran was unable to work 
solely due to his service connected disorders prior to March 
9, 1994.  See May 1994 private evaluation (stating that the 
Veteran quit his teaching job because of anxiety, and he 
retired from farming in 1965; finding that the patient 
continued to be in relative good health); August 1997 VA 
psychiatric evaluation (noting "[c]onsiderably, [the 
Veteran's] employment history reflects adequate performance 
in his job without any loss of efficiency although he 
struggled through in the performance of his livelihood in 
different areas").  Furthermore, at his December 1994 
hearing, the Veteran was asked whether after he retired from 
farming at the age of 65 he could have continued working if 
he had so chosen.  The Veteran stated, "[n]ot to the extent 
at which I had been doing it, no . . . [because] I was 
getting old.  In other words, relative to handling bales of 
hay and so forth like that, they were getting heavier every 
year."  While the Veteran noted that his symptoms from his 
service-connected disabilities interfered with his work, he 
admitted that "advanced age and (an) inability to do [manual 
labor]" was of more concern to his employability as a 
farmer.

Additionally, the percentage standards for entitlement to a 
total rating for compensation based upon individual 
unemployability are set aside only in exceptional cases.  The 
Veteran's case is not exceptional.

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an 
extraschedular basis, it is necessary that the record reflect 
some factor which places the case in a different category 
than other veterans with equal rating of disability.  The 
Board recognizes that the Veteran left teaching jobs due to 
his service-connected anxiety and carotid sinus syndrome.  He 
thereafter had to work more "menial" jobs in order to 
support himself.  The question, however, is whether the 
Veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
This is so because a disability rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment.  See Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  The fact that the Veteran was unable to remain in 
his desired profession is not enough to render him 
unemployable.  Due to the Veteran's own admissions, he was 
able to work other jobs, and he retired from farming in at 
the age of 65 because of his age and "because his right knee 
was giving him too much trouble."  See December 1994 RO 
hearing; February 1997 VA examination report.  He also 
reported since retiring, he maintained a side job of 
purchasing antiques, restoring them, and selling them for a 
small profit.  See id.

For these reasons, the Veteran does not qualify for an 
effective date earlier than March 9, 1994 for total 
disability evaluation based on individual unemployability due 
to service connected disorders.  


ORDER

A compensable evaluation for adult maladjustment disorder 
from August 1, 1944 to October 2, 1959 is denied.

Entitlement to a rating in excess of 30 percent for 
conversion-type psychoneurosis with headaches and vasomotor 
instability from October 3, 1959 to January 3, 1988 is 
denied.

From January 4, 1988 to March 8, 1994, a 50 percent 
evaluation for conversion-type psychoneurosis with headaches 
and vasomotor instability is granted, subject to the laws and 
regulations governing the award of monetary benefits.

An effective date of March 9, 1994, but no earlier, is 
granted for a total disability rating based upon individual 
unemployability due to service-connected disabilities.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


